Citation Nr: 0725379	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  02-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a right hip 
condition.    

2.	Entitlement to service connection for a lumbar spine 
condition.   

3.   Entitlement to service connection for neuropathy of both 
lower extremities, to include as secondary to his lumbar 
spine condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for general arthralgia 
of the joints.    

6.  Entitlement to service connection for tension headaches.  

7.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to January 
1963.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at Travel Board hearings in June 2003 and March 2007.   
 
As noted above, the veteran originally testified in June 2003 
before another Veterans Law Judge who is no longer employed 
by the Board.  By way of a subsequent letter, the Board 
advised the veteran of this fact and explained that the law 
requires that the Veterans Law Judge who conducted the 
hearing must participate in the decision on the appeal, 
unless the veteran indicates that he does not want another 
hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 
20.707 (2006).  The RO then asked the veteran whether he 
desired a new Board hearing.  The veteran's response included 
a request for the above-held March 2007 hearing before the 
undersigned.   

The veteran also perfected an appeal of the RO's March 2002 
denial of service connection for degenerative joint disease 
of the cervical spine and upper extremity 
neuropathy/bilateral carpal tunnel syndrome.  However, he 
withdrew those issues in writing in March 2007, and 
reaffirmed his withdrawal of these issues at the March 2007 
Board hearing.  See 38 C.F.R. § 20.204 (2006).  Therefore, 
these issues are not currently before the Board.

Finally, the veteran submitted additional VA treatment 
records with a waiver of RO consideration at the March 2007 
Travel Board hearing.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
Although this evidence was not received within 90 days of the 
certification of appeal VA, VA treatments records received 
after certification of the appeal with a waiver of RO 
consideration are always deemed as timely.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); Chairman's Memorandum 
No. 01-05-09 (May 25, 2005).  As such, the Board accepts this 
evidence for inclusion in the record and consideration by the 
Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2006).

The issues of service connection for right hip, lumbar spine, 
and lower extremity neuropathy conditions and the issue of 
service connection for PTSD and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There is no evidence of chronic tension headaches or joint 
pain in service or for decades thereafter, and no evidence of 
a connection between the veteran's current tension headaches 
or arthralgia and his period of active service in the early 
1960s.  





CONCLUSIONS OF LAW

1.  Service connection for general arthralgia of the joints 
is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  Service connection for tension headaches is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534, slip op. at 5 (Vet. App. 
June 15, 2007).   
  
The veteran claims that he has experienced tension headaches 
and generalized pain to the joints since his military service 
from May 1960 to January 1963. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA treatment records from the 
1990s note treatment for tension headaches and generalized 
joint pain.  There is also some evidence suggesting headaches 
associated with his nonservice-connected cervical spine 
condition.  A recent June 2004 VA treatment record documents 
the veteran's complaints of painful joints and a diagnosis of 
diffuse arthralgias is assessed.  Based on the above, the 
evidence at least shows current conditions.  

However, service medical records (SMRs) are negative for any 
complaint, treatment or diagnosis of generalized joint pain 
or tension headaches.  The veteran was treated for headaches 
on only one occasion during service, and these headaches were 
related to vision difficulties when reading.  The veteran was 
prescribed corrective lenses, and no further complaints 
followed during service.  Most notably, the veteran's January 
1963 separation exam is entirely negative for any joint pain 
or tension headaches.  Thus, the absence of treatment of 
these conditions during service provides clear evidence 
against these particular service connection claims.  

Post-service, it is significant that the veteran did not 
receive treatment for tension headaches or diffuse 
arthralgias until the 1990s, nearly 30 years after discharge.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).        

The Board acknowledges that the veteran has submitted 
personal and lay statements from friends and family 
indicating that the veteran has suffered from headaches and 
generalized joint pain symptoms since discharge from service 
in 1963.  In this regard, the veteran and other laypersons 
are indeed competent to report symptoms of headaches and 
joint pain.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. 
§ 3.159(a)(2).  However, the veteran's lay contentions in 
this case are outweighed by the post-service medical record 
which, as a whole, indicates that the veteran did not receive 
treatment for headaches or generalized joint pain (aside from 
low back and right hip pain) until decades after discharge 
from service.  See generally Barr v. Nicholson, No. 06-2762 
(U.S. Vet. App. Apr. 13, 2007).  Simply put, the veteran's 
lay contentions are not consistent with the other evidence of 
record, and are outweighed by this evidence.            

It follows that there is no basis to award service connection 
for either condition based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  Moreover, there is simply no 
medical evidence of a nexus between his current conditions 
and his period of service 30 years earlier.  Boyer, 210 F.3d 
at 1353; Maggitt, 202 F.3d at 1375.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims of 
service connection for tension headaches and generalized 
joint pain.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  The claims are denied.  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated June 2001, April 
2004, and March 2005.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate both the tension headaches 
and generalized joint pain claims; (2) informing the veteran 
about the information and evidence the VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claims.  See also Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

With regard to the fourth element of notice, only the 
supplemental April 2004 and March 2005 VCAA letters 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claims.  Pelegrini, 18 Vet. 
App. at 120-121.  Notably, the RO did not provide notice of 
this 4th element prior the initial adjudication on appeal.  
Pelegrini, 18 Vet. App. at 120.    

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  In other words, any error in the timing of VCAA 
notice or in the content of the four elements of VCAA notice 
is presumed prejudicial, and the VA has the burden of 
rebutting this presumption by showing that the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the 4th element of VCAA notice and due to 
the content error in providing no 1st element Dingess notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the veteran over the course of 
this appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, the veteran reasonably understands 
from the notices provided what was needed.  

Specifically, the veteran submitted private medical evidence, 
certain VA treatment records, duplicate SMRs, personal 
statements, lay statements, and hearing testimony showing 
actual knowledge of the evidence required for his service 
connection claims.  In addition, the actual supplemental 
notices provided by the VA are clear and pertinent to the 
veteran's contentions, such that a reasonable person could 
understand what was required to prove the claims.  Overall, 
even though the VA, under Sanders, may have erred by relying 
on various post-decisional documents to conclude that 
adequate VCAA notice has been provided, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006)     

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, service personnel records (SPRs), relevant VA 
outpatient treatment records, and Social Security 
Administration records.  The veteran was provided the 
opportunity to testify at two hearings.  The case was 
remanded twice to assist the veteran with his claims.  The 
veteran indicated at the most recent hearing that any 
additional private medical treatment records from the 1960s 
were destroyed and were no longer available.  Furthermore, in 
March 2005, the National Personnel Records Center (NPRC) 
determined that no additional SMRs were available.  The Board 
finds no basis for further pursuit of additional SMRs or 
private records, as such efforts would be futile.    

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). The Board is also 
satisfied as to compliance with its instructions from the 
November 2003 and April 2006 remands as to the two issues 
being denied at this time.

Although the RO has not obtained a VA etiological examination 
for these claims, the standards of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), are not met in this case.  See also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  SMRs are 
negative for any generalized joint condition or chronic 
tension headaches, as are post-service medical records for 
many decades thereafter.  As a whole, service and post-
service medical records provide no basis to grant these 
claims, and in fact provide evidence against the claims, such 
that no basis for a VA examination is warranted.

Therefore, the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

ORDER

Service connection for general arthralgia of the joints is 
denied.   

Service connection for tension headaches is denied.  


REMAND

Before addressing the merits of the claims for PTSD, 
entitlement to TDIU, and right hip, lumbar spine, and lower 
extremity neuropathy conditions, the Board finds that 
additional development is required.

First, the RO should provide the veteran with a Veterans 
Claims Assistance Act of 2000 (VCAA) notice letter that 
complies with United States Court of Appeals for Veterans 
Claims (Court) decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this notice must inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also must include an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date for the issues on 
appeal.       

Second, the RO should secure any additional VA treatment 
records from March 2006 to the present and associate them 
with the claims folder.  

Third, one of the instructions in the November 2003 Board 
remand was for the Agency of Original Jurisdiction (AOJ) to 
attempt to verify one of the veteran's alleged in-service 
stressors.  The AOJ never complied with this instruction.  
Specifically, the Board requested in instruction #6 for the 
AOJ to do the following: 

...contact the U.S. Armed Services Center 
for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3097, 
furnish them details of the veteran's 
military service and claimed inservice 
stressors, as well as specific 
information about his military service, 
the organizations in which he served, 
and his duties therein, and request 
them to verify for the record the above 
mentioned incidents the veteran has 
claimed to be stressors.  All documents 
and responses from USASCRUR should be 
associated with the claims folder.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id.  Although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Board's previous November 2003 remand.  
  
In this regard, the claim folder contains a diagnosis of PTSD 
per a VA social worker letter dated May 2002.  Significantly, 
VA psychiatric treatment records in 2005-2006 do not show a 
PTSD diagnosis.  However, the diagnosis in the May 2002 VA 
letter is associated with one particular stressor, namely, an 
incident that occurred on board the USS Lester (DE 1022) on 
February 11, 1962, whereby the ship nearly overturned due to 
rough seas during a hurricane while the veteran was on board.  
The veteran claims he was steering the ship, although his 
military occupational specialty of a deck hand and a seaman 
do not support that particular assertion and could undermine 
the veteran's creditability if found to be untrue.  

Nonetheless, the veteran has provided the date of the 
stressor (February 11, 1962), the location of the stressor 
(aboard the USS Lester near Bermuda / Cape Hatteras), and the 
general circumstances of the stressor.  SPRs confirm that he 
served on the USS Lester from September 1961 to August 1962.  
He also submitted a unclear buddy statement dated in June 
2005 from a fellow service member who recalls that the USS 
Lester sustained some minor damage in a hurricane.  

With regard to the remaining stressors, the veteran has not 
provided specific enough information to verify three other 
stressors that he alleged at the March 2007 hearing.  See 38 
C.F.R. § 3.159(c)(2)(i) (in the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative records).   
In addition, there is no diagnosis of PTSD associated with 
these other stressors.  Consequently, at this time, VA cannot 
attempt to verify these events.

Simply stated, the Board finds that the veteran has provide 
inadequate information to attempt to verify three of the four 
stressor events, including the stressor that his ship was 
struck by another ship.  The details provided are simply too 
unclear to provide a meaningful effort to confirm the 
stressor.  

However, as to the stressor of the USS Lester nearly 
overturning, the RO should contact the U.S. Army Joint 
Services and Research Center (JSRRC) (formerly known as 
USASCURR) and provide the above description of the stressor 
in order to attempt to verify it.  The prior Board remanded 
instructions must be undertaken.

Fourth, with regard to the lumbar spine, right hip, and lower 
extremity neuropathy conditions, a remand is required for a 
VA examination and opinion.  In this regard, under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(i).  

The veteran asserts that his current right hip, lumbar spine, 
and lower extremity conditions are related to an in-service 
injury that occurred in December 1962.  Specifically, the 
veteran contends a wooden board struck the his groin area 
leading to later right hip and low back problems.  SMRs 
confirm that the veteran was struck by a board in the groin 
area while using a saw in December 1962.  However, no low 
back or right hip injury was noted, as he was diagnosed with 
a traumatic hematoma and right groin cyst.  In fact, hip X-
rays were normal at that time.  Upon separation in January 
1963, weakness in the right inguinal area was noted.    

Post-service, the veteran submitted a letter from a private 
chiropractor, "W.J.," D.C., PhD, dated in July 2001.  Dr. 
W.J. disclosed that he treated the veteran for right hip and 
low back pain in July 1963, within six months of discharge.  
The diagnosis was an acute manifestation of a chronic 
mechanical spine with neurothylipsis (pinched nerve).  The 
veteran was treated over many years, with some palliative 
success.  Dr. W.J. went on to assess that the veteran's 
condition deteriorated over the years to DJD (degenerative 
joint disease) with a disc lesion.  The veteran also 
underwent inguinal hernia surgery in 1967.  Subsequent VA 
treatment records from 1990 to 2006 record treatment for 
degenerative disc disease (DDD), right hip pain, and 
neuropathy of the lower extremities related to his DDD.  

As to a nexus to service, in October 2005 a VA treating 
physician indicated in a manner of words that the veteran's 
right hip and low back conditions were due to an old back 
injury in service.  This opinion did not include review of 
the veteran's SMRs or post-service medical history and was 
based on the history of the injury provided by the veteran.  
Therefore, the opinion has little probative value unless the 
history provided by the veteran was accurate and credible.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  See, e.g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  The 
evidence of record reflects that the veteran was treated 
within one year of service for low back and right hip pain; 
thus, this opinion cannot be summarily rejected.      

Based on the Court's recent decision in McLendon, it appears 
that a remand for a VA examination and opinion is required to 
determine the nature and etiology of the veteran's lumbar 
spine, right hip, and lower extremity neuropathy conditions.

Fifth, appellate consideration of the issue of entitlement to 
TDIU is deferred pending completion of the above actions.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
VCAA notice that complies with the 
recent Court decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this notice must inform 
the veteran that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection awarded, and also must 
include an explanation as to the type 
of evidence that is needed to establish 
both a disability rating and an 
effective date.  

2.	The RO should secure any additional VA 
treatment records from March 2006 to 
the present and associate them with the 
claims folder.  

3.	With respect to the PTSD claim, the RO 
should review the file and prepare a 
summary of the following alleged in-
service stressor: On February 11, 1962, 
the USS Lester (DE 1022) nearly 
overturned due to rough seas during a 
hurricane while the veteran was on board.  
This occurred near Bermuda/Cape Hatteras.  
There may have been some damage to the 
ship.  This summary should be forwarded 
to the JSRRC with a request for any 
information, to include deck logs or ship 
histories for the USS Lester at the time 
of the alleged stressor, which would 
assist in verifying alleged in-service 
stressor.  If no records are available, a 
negative reply to that effect is 
required.  If possible, but not required, 
the JSRRC should indicate if the veteran 
was responsible for steering the ship.     

4.	If and only if this stressor is verified, 
the RO should schedule the veteran for a 
VA examination to determine whether it is 
as least as likely as not that the 
veteran has PTSD attributable to this 
particular stressor.  

5.	The RO should then arrange for the 
veteran to be scheduled for a general 
VA examination to determine the nature 
and etiology of his current lumbar 
spine DDD, right hip pain, and lower 
extremity neuropathy conditions.  The 
veteran is hereby advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse consequences for his 
claim.  The examination should include 
any test or study deemed necessary by 
the examiner.  The examination should 
comply with AMIE protocols.  The claims 
folder must be made available for 
review for the examination and the 
examination report must state whether 
such review was accomplished.  

Based on a review of the claims folder 
including, as well as a current 
physical examination of the veteran, 
the examiner is asked to provide a 
diagnosis for any lumbar spine, right 
hip, and lower extremity neuropathy 
conditions present.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent probability) that any 
current lumbar spine, right hip, and 
lower extremity neuropathy conditions 
are related to an in-service December 
1962 incident when the veteran was 
struck by a Board in the right groin 
area.  

The term "at least as likely as not" 
does not mean                  within 
the realm of medical possibility, but 
rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should include a complete 
explanation with his or her opinion, 
based on findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, the 
examination report should so state. 

6.	After completing of the above 
development, the RO should readjudicate 
the issues on appeal of service 
connection for PTSD, service connection 
for right hip, lumbar spine, and lower 
extremity neuropathy conditions, and 
entitlement to TDIU.  If any of these 
dispositions remains unfavorable, the 
RO should furnish the veteran and his 
representative with another 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


